

116 HR 5899 IH: To amend title 11 of the United States Code to make debts for student loans dischargeable.
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5899IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Grothman (for himself, Mr. Correa, and Mr. Norman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to make debts for student loans dischargeable.1.Exception to dischargeSection 523(a) of title 11, United States Code, is amended—(1)by striking paragraph (8); and(2)by redesignating paragraphs (9) through (14B) as paragraphs (8) through (14A), respectively.2.Conforming amendmentsTitle 11, United States Code, is amended—(1)in section 704(c)(1)(C)(iv)(I) by striking (14A) and inserting (14);(2)in section 1106(c)(1)(C)(iv)(I) by striking (14A) and inserting (14);(3)in section 1202(c)(1)(C)(iv)(I) by striking (14A) and inserting (14); and(4)in section 1328(a)(2) by striking (8), or (9) and inserting or (8).3.Effective date; application of amendments(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.(b)Application of amendmentsThe amendments made by this Act shall apply only with respect to debts arising after the date of the enactment of this Act.